Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been carefully and fully considered. With respect to applicant’s argument of the remarks on the USC 101 rejection which recites:
“Applicant submits that the amended claims now do not recite any feature similar to the abstract ideas. The system as described in amended claim 1 comprise requesting to access characteristic data such as HVAC system data, lighting data, sensor data etc., of multiple electronic components of a building automation system. The characteristic data is sent at a first frequency to a cloud computing environment, wherein the first frequency is a natural frequency at which the electronic component is preconfigured to send the characteristic data. The data modeling component of system however requires the characteristic data to be received at a 9 second frequency to generate insights, so that the system can perform the operations efficiently using only necessary amount of bandwidth. Further, the first frequency is modified to second frequency and the characteristics data is sent to cloud computing environment at the second frequency. The generated insights are electronic component failure predictors that are capable of forecasting deterioration or constraints of the electronic components over time and predict their operating and structural conditions/limitations that may cause the components to fail…. The Applicant therefore submits that the claimed features in amended claim 1 "provide instructions to a plurality of electronic components of the building automation system, the instructions comprising request to access characteristic data associated with the plurality of the electronic components..." ," evaluate the first frequency based on a second frequency at which a data modelling component requires the characteristic data in order to perform at least one of: data tracking, data validation, data processing, and data recording with the characteristic data and generate insights associated with the plurality of electronic components of the building automation system.", "based on the evaluation, modify the first frequency to the second frequency" cannot be executed by human mind. Accordingly, the Applicant submits that the claimed features are inextricably tied to a machine and not directed to abstract idea. Therefore, the Applicant's claims are not similar to the alleged abstract ideas… Therefore, the present invention is tied to a specific structure of various components (BAS, Agencies, cloud environment (refer Fig.4)). It is narrowly drawn to not preempt any and all generic enhancement of data in a similar system and does not merely combine the components in a generic manner, but instead purposefully arranges the components in a distributed architecture to achieve a technological solution as discussed above. Therefore, viewed as a whole, the above recited steps amount to significantly more than the alleged abstract idea.”
Examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, applicant’s arguments are not found persuasive. Examiner notes that “evaluate the first frequency based on a second frequency”, and “generate insights associated with the plurality of electronic components of the building automation system; and based on the evaluation” are mental abstract ideas. Examiner additionally notes “The generated insights are electronic component failure predictors that are capable of forecasting deterioration or constraints of the electronic components over time and predict their operating and structural conditions/limitations that may cause the components to fail.” argued by applicant is not explicitly in the claim limitations.  Being tied to a machine as described in the claimed limitation is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Please view the rejection below for a more detailed explanation of the 101 rejection.

Applicant's arguments filed 04/21/2022 have been carefully and fully considered. With respect to applicant’s argument of the remarks on the USC 103 rejection which recites:

“However, Kienzle is totally silent on evaluating first frequency based on a second frequency at which a data modelling component requires the characteristic data in order to perform data tracking, data validation, data processing, and data recording with the characteristic data and generate insights associated with the plurality of electronic components of the building automation system. Further, Kienzle did not disclose changing the first frequency to second frequency and providing characteristic data at the second frequency… Accordingly, the Office action has failed to establish a prima facie obviousness rejection. Therefore, independent claim 1 is not taught, suggested, or rendered obvious over the combination of Kienzle, Sinha, and Smith.”
Examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, applicant’s arguments are not found persuasive. Examiner notes that Kienzle does disclose the limitation [0039] the analysis device(s) 102 may execute one or more comparison modules 118. The comparison module(s) 118 may compare the historically typical mode 116(2) or the highest - frequency current mode 116(1) to determine whether the system of IoT device(s) 104 is operating normally or abnormally if the typical mode differs from the highest-frequency current mode with a statistical difference that exceeds predetermined threshold difference a determination may be made that the system is operating in an atypical state indicating a failure or error). (i.e. generating insights would be determining if the system is operating in an atypical state), and the reasons of combination are disclosed in further detail in the rejection below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 8, 12, 22-32, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites evaluate the first frequency based on a second frequency… generate insights associated with the plurality of electronic components of the building automation system; and based on the evaluation.
The limitation of evaluate the first frequency based on a second frequency… generate insights associated with the plurality of electronic components of the building automation system; and based on the evaluation. under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a controller” language, “evaluate”, and “generate” in the context of this claim encompasses that the user manually can observe the frequency, and come to a conclusion. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “receive, from at least one of the plurality of electronic components, characteristic data, wherein the characteristic data is received at the controller at a first frequency” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, the claim also recites elements- “A system comprising: a controller communicatively coupled to”, “data modelling component requires the characteristic data in order to perform at least one of: data tracking, data validation, data processing, and data recording with the characteristic data”, and “modify the first frequency to the second frequency; and provide the characteristics data to the cloud computing environment at the second frequency.” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim additionally recites- “a building automation system (BAS), for a building and a cloud computing environment, the controller configured to”, “the instructions comprising request to access characteristic data associated with the plurality of the electronic components”, “wherein the first frequency is indicative of a natural frequency at which the electronic component is pre-configured to report the characteristic data to the cloud computing environment”, which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The additional elements- “A system comprising: a controller communicatively coupled to”, “data modelling component requires the characteristic data in order to perform at least one of: data tracking, data validation, data processing, and data recording with the characteristic data”, and “modify the first frequency to the second frequency; and provide the characteristics data to the cloud computing environment at the second frequency.” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. The claim additionally recites- “a building automation system (BAS), for a building and a cloud computing environment, the controller configured to”, “the instructions comprising request to access characteristic data associated with the plurality of the electronic components”, “wherein the first frequency is indicative of a natural frequency at which the electronic component is pre-configured to report the characteristic data to the cloud computing environment”, which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “the evaluation of the first frequency based on the second frequency comprises: comparing the first frequency at which the plurality of electronic components of BAS reports the data to the second frequency at which the data modelling component must receive data; ”, and “identify that the first frequency is different from the second frequency based on the comparison”. The claim does not recite any additional limitations, therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “identify an agency that can repair or replace the electronic component of the BAS”. The claim additionally recites “send information about the agency and an estimated cost for repairing or replacing the electronic components to a technician associated with the BAS.” which is simply insignificant extra solution activity of data gathering and transmission, receiving data is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Additionally the limitation “wherein the controller is further configured” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites evaluate the first frequency based on a second frequency… generate insights associated with the plurality of electronic components of the building automation system; based on the evaluation, determine an operational status of at least one of the plurality of electronic components based on the characteristic data received at the second frequency and the generated insights..
The limitation of evaluate the first frequency based on a second frequency… generate insights associated with the plurality of electronic components of the building automation system; based on the evaluation, and an operational status of at least one of the plurality of electronic components based on the characteristic data received at the second frequency and the generated insights under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor”, “memory” language, “evaluate”, and “generate” in the context of this claim encompasses that the user manually can observe the frequency, and come to a conclusion. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “receive characteristic data of at least one of a plurality of electronic components of the BAS at a first frequency”, “to monitor a building automation system (BAS)”, and “receive the characteristic data at the second frequency” which is simply insignificant extra solution activity of data gathering and transmission by acquiring data and information, the claim also recites elements- “A system of cloud computing network”, “data modelling component requires the characteristic data in order to perform at least one of: data tracking, data validation, data processing, and data recording with the characteristic data”, and “modify the first frequency to the second frequency.” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). The claim additionally recites- “a building automation system (BAS), for a building and a cloud computing environment, the controller configured to”, “the instructions comprising request to access characteristic data associated with the plurality of the electronic components”, “wherein the first frequency is indicative of a natural frequency at which the electronic component is pre-configured to report the characteristic data to the cloud computing environment”, which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving data which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The additional elements- “A system of cloud computing network ”, “data modelling component requires the characteristic data in order to perform at least one of: data tracking, data validation, data processing, and data recording with the characteristic data”, and “modify the first frequency to the second frequency; and provide the characteristics data to the cloud computing environment at the second frequency.” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible. The claim additionally recites- “a building automation system (BAS), for a building and a cloud computing environment, the controller configured to”, “the instructions comprising request to access characteristic data associated with the plurality of the electronic components”, “wherein the first frequency is indicative of a natural frequency at which the electronic component is pre-configured to report the characteristic data to the cloud computing environment”, which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 8. The claims additionally recite- “the operational status of the plurality of electronic components of the BAS indicates that the component of the BAS needs repair” which is simply further describing the abstract idea to detect an operational status. Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “to generate the insights”. The claim additionally recites “each of these modules require the characteristic data to be reported at the second frequency” which is simply insignificant extra solution activity of data gathering and transmission, receiving data is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claim additionally recites- “wherein the data modelling component comprises at least one of a Component Energy Forecasting Module, a Component Deterioration Forecasting Module, a Building Prediction Module, and a time to event prediction module” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 22. The claim additionally recites “wherein the Component Energy Forecasting Module requires the characteristic data to be reported at the second frequency to forecast energy of electronic components of the building.” which is simply insignificant extra solution activity of data gathering and transmission, receiving data is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 22. The claim additionally recites “wherein the Component Deterioration Forecasting Module requires the characteristic data to be reported at the second frequency to forecast deterioration or constraints of electronic components of the building” which is simply insignificant extra solution activity of data gathering and transmission, receiving data is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 22. The claim additionally recites “wherein the Building Prediction Module requires the characteristic data to be reported at the second frequency to predict operation and structural conditions of the plurality of electronic components that causes the electronic components to fail” which is simply insignificant extra solution activity of data gathering and transmission, receiving data is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 22. The claim additionally recites “wherein the time to event prediction module requires the characteristic data to be reported at the second frequency to predict the time period until failure of electronic component occur.” which is simply insignificant extra solution activity of data gathering and transmission, receiving data is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determine an operational status of the plurality of electronic components based on the characteristic data provided at the second frequency and the generated insights”. The claim additionally recites “wherein the controller is further configured to” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 27. The claims additionally recite- “the operational status of the plurality of electronic components of the BAS indicates that the component of the BAS needs repair or replacement” which is simply further describing the abstract idea to detect an operational status. Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein the characteristic data is at least one of heating, ventilation, and air conditioning (HVAC) system data, security system data, lighting system data, fire system data, access control system data. status data, calculated data, set point data, identification data, weather data, sensor data, and image data associated with plurality of electronic components of the building” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “predictions of the possibility that the at least one of the plurality of electronic components of BAS may stop/fail or decrease in operational capacity”. The claim additionally recites “wherein the insights are generated on a Fault Detection and Prediction Application (FDP) dashboard that gives a detailed account” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “identify an agency that can repair or replace the electronic components”. The claim additionally recites “send information about the agency and an estimated cost for repairing or replacing the electronic components to a technician associated with the BAS” which is simply insignificant extra solution activity of data gathering and transmission, receiving data is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Additionally the limitation “wherein the processor is further configured” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 8. The claims additionally recite- “wherein the characteristic data is at least one of heating, ventilation, and air conditioning (HVAC) system data, security system data, lighting system data, fire system data, access control system data. status data, calculated data, set point data, identification data, weather data, sensor data, and image data associated with plurality of electronic components of the building.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token postsolution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “predictions of the likelihood that the at least one of the plurality of electronic components of BAS may stop/fail or decrease in operational capacity.”. The claim additionally recites “wherein the insights are generated on a Fault Detection and Prediction Application (FDP) dashboard that gives a detailed account” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
					
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 14, 22, 25, 27, 32, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 20180173184 A1) in view of Smith et al. (US 10607475 B1, herein Smith).

Regarding claim 1, Kienzle discloses A system comprising: a controller communicatively coupled to (processor as controller [0068] processor may receive instructions and data from a read only memory, graphs as asset models, operating modes as operation models) : a building automation system (BAS) (Fig. 1, [0029] Building and/or home automation systems, including sensors and/or devices for monitoring and controlling electrical and/or mechanical devices in buildings, monitoring structural conditions of buildings, monitoring environment conditions in buildings (e.g., temperature, air quality, etc.), controlling lighting, air circulation, water, or other in-building systems, and so forth;), for a building and a cloud computing environment ([0034] the analysis device(s) 102 may include distributed computing device(s), e.g., cloud computing server(s). The system may also include any suitable number of IoT device(s) 104, each generating data 106 (e.g., sensor data). The data 106 may be communicated to the analysis device(s) 102 over one or more networks), the controller configured to: provide instructions to a plurality of electronic components of the building automation system, the instructions comprising request to access characteristic data associated with the plurality of the electronic components (processor as controller [0068] processor may receive instructions and data from a read only memory, graphs as asset models, operating modes as operation models, [0056] The processor(s) 510 may be configured to process instructions for execution within the system 500, [0067] processors executing one or more computer programs to perform functions by operating on input data and generating output) ; receive, from at least one of the plurality of electronic components, characteristic data, wherein the characteristic data is received at the controller at a first frequency, (Fig.1 element 112 analysis device(s) receives data from IoT device(s), [0017] The counter for each edge connected a pair of nodes may indicate a frequency, or a number of instances, where the connected data values occur during a same time period… After the system has run for a time and the collected data has been arranged into the graph, a typical operating mode may be identified as the set of related nodes for which the edge counters have the highest value. Accordingly, the typical operating mode may be the set of data values which exhibit the highest frequency and/or highest number of instances of the data values occurring during a same time period. The typical operating mode may indicate a typical, common, normal, and/or more likely state of the system of IoT devices.
wherein the first frequency is indicative of a natural frequency at which the electronic component is pre-configured to report the characteristic data to the cloud computing environment (typical operating mode as pre-configured[0017] The counter for each edge connected a pair of nodes may indicate a frequency, or a number of instances, where the connected data values occur during a same time period… After the system has run for a time and the collected data has been arranged into the graph, a typical operating mode may be identified as the set of related nodes for which the edge counters have the highest value. Accordingly, the typical operating mode may be the set of data values which exhibit the highest frequency and/or highest number of instances of the data values occurring during a same time period. The typical operating mode may indicate a typical, common, normal, and/or more likely state of the system of IoT devices, [0034] the analysis device(s) 102 may include distributed computing device(s), e.g., cloud computing server(s). The system may also include any suitable number of IoT device(s) 104, each generating data 106 (e.g., sensor data). The data 106 may be communicated to the analysis device(s) 102 over one or more networks); 
evaluate the first frequency based on a second frequency at which a data modelling component requires the characteristic data in order to perform at least one of: data tracking, data validation, data processing, and data recording with the characteristic data and generate insights associated with the plurality of electronic components of the building automation system (Kienzle [0039] the analysis device(s) 102 may execute one or more comparison modules 118. The comparison module(s) 118 may compare the historically typical mode 116(2) or the highest - frequency current mode 116(1) to determine whether the system of IoT device(s) 104 is operating normally or abnormally if the typical mode differs from the highest-frequency current mode with a statistical difference that exceeds predetermined threshold difference a determination may be made that the system is operating in an atypical state indicating a failure or error). (i.e. generating insights would be determining if the system is operating in an atypical state); 
Kienzle does not teach, and based on the evaluation, modify the first frequency to the second frequency; and provide the characteristics data to the cloud computing environment at the second frequency.
Smith teaches and based on the evaluation, modify the first frequency to the second frequency; and provide the characteristics data to the cloud computing environment at the second frequency (present sampling as first frequency, minimum desired sampling frequency as second frequency, Col 16 lines 48-49 the minimum desired sampling frequency is set by system operators, Fig. 1 element 110 controller gets sensor data from the sampler, Col 16 lines 45-50 the present sampling frequency is compared to the minimum desired sampling frequency, Fig. 6 elements 630, 640, and 638, col 16 lines 45-63 if the present sampling frequency is not at the minimum sampling frequency the sampling frequency is reduced and if the present sampling interval is at the minimum desired sampling interval the hub will continue and operate at the present sampling frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kienzle to incorporate the teachings of Smith to include an application that required data from the device to be reported at a minimum frequency and that the controller receives the data at the minimum frequency in accordance with the application. One of ordinary skill in the art would be motivated to do so because by having the controller be configured to compare the natural frequency to the minimum frequency one can determine if the natural frequency is not at the level of the minimum frequency which is desirable because sampling at a minimum frequency would save energy.
Regarding claim 3, The combination of Kienzle and Smith teach  The system of Claim 1, wherein the evaluation of the first frequency based on the second frequency comprises: comparing the first frequency at which the plurality of electronic components of BAS reports the data to the second frequency at which the data modelling component must receive data; and identify that the first frequency is different from the second frequency based on the comparison (Kienzle, [0039] the analysis device(s) 102 may execute one or more comparison modules 118. The comparison module(s) 118 may compare the historically typical mode 116(2) or the highest - frequency current mode 116(1) to determine whether the system of IoT device(s) 104 is operating normally or abnormally if the typical mode differs from the highest-frequency current mode with a statistical difference that exceeds predetermined threshold difference a determination may be made that the system is operating in an atypical state indicating a failure or error).
Regarding claim 8, Kienzle discloses A system of cloud computing network to monitor a building automation system (BAS) ([0034] the analysis device(s) 102 may include distributed computing device(s), e.g., cloud computing server(s). The system may also include any suitable number of IoT device(s) 104, each generating data 106 (e.g., sensor data). The data 106 may be communicated to the analysis device(s) 102 over one or more networks), the system comprising; at least one processor coupled to a memory, wherein the processor is configured to perform operations comprising ([0068] a processor may receive instructions and data from a read only memory or a random access memory or both. Elements of a computer can include a processor for performing instructions and one or more memory devices for storing instructions and data) : receive characteristic data of at least one of a plurality of electronic components of the BAS at a first frequency (Fig.1 element 112 analysis device(s) receives data from IoT device(s), [0017] The counter for each edge connected a pair of nodes may indicate a frequency, or a number of instances, where the connected data values occur during a same time period… After the system has run for a time and the collected data has been arranged into the graph, a typical operating mode may be identified as the set of related nodes for which the edge counters have the highest value. Accordingly, the typical operating mode may be the set of data values which exhibit the highest frequency and/or highest number of instances of the data values occurring during a same time period. The typical operating mode may indicate a typical, common, normal, and/or more likely state of the system of IoT devices), wherein the first frequency is indicative of a natural frequency at which the electronic component is pre- configured to report the characteristic data to the cloud computing network (typical operating mode as pre-configured[0017] The counter for each edge connected a pair of nodes may indicate a frequency, or a number of instances, where the connected data values occur during a same time period… After the system has run for a time and the collected data has been arranged into the graph, a typical operating mode may be identified as the set of related nodes for which the edge counters have the highest value. Accordingly, the typical operating mode may be the set of data values which exhibit the highest frequency and/or highest number of instances of the data values occurring during a same time period. The typical operating mode may indicate a typical, common, normal, and/or more likely state of the system of IoT devices, [0034] the analysis device(s) 102 may include distributed computing device(s), e.g., cloud computing server(s). The system may also include any suitable number of IoT device(s) 104, each generating data 106 (e.g., sensor data). The data 106 may be communicated to the analysis device(s) 102 over one or more networks); evaluate the first frequency based on a second frequency; at which a data modelling component requires the characteristic data in order to perform at least one of: data tracking, data validation, data processing, and data recording with the characteristic data and generate insights associated with the plurality of electronic components of the building automation system… and determine an operational status of at least one of the plurality of electronic components based on the characteristic data received at the second frequency and the generated insights ([0039] the analysis device(s) 102 may execute one or more comparison modules 118. The comparison module(s) 118 may compare the historically typical mode 116(2) or the highest - frequency current mode 116(1) to determine whether the system of IoT device(s) 104 is operating normally or abnormally if the typical mode differs from the highest-frequency current mode with a statistical difference that exceeds predetermined threshold difference a determination may be made that the system is operating in an atypical state indicating a failure or error). (i.e. generating insights would be determining if the system is operating in an atypical state); 
Kienzle does not teach based on the evaluation, modify the first frequency to the second frequency and receive the characteristic data at the second frequency; 
Smith teaches based on the evaluation, modify the first frequency to the second frequency and receive the characteristic data at the second frequency (present sampling as first frequency, minimum desired sampling frequency as second frequency, Col 16 lines 48-49 the minimum desired sampling frequency is set by system operators, Fig. 1 element 110 controller gets sensor data from the sampler, Col 16 lines 45-50 the present sampling frequency is compared to the minimum desired sampling frequency, Fig. 6 elements 630, 640, and 638, col 16 lines 45-63 if the present sampling frequency is not at the minimum sampling frequency the sampling frequency is reduced and if the present sampling interval is at the minimum desired sampling interval the hub will continue and operate at the present sampling frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kienzle to incorporate the teachings of Smith to include an application that required data from the device to be reported at a minimum frequency and that the controller receives the data at the minimum frequency in accordance with the application. One of ordinary skill in the art would be motivated to do so because by having the controller be configured to compare the natural frequency to the minimum frequency one can determine if the natural frequency is not at the level of the minimum frequency which is desirable because sampling at a minimum frequency would save energy.
Regarding claim 14, Kienzle teaches  A non-transitory computer readable medium containing instructions that when executed cause at least one processor ([0056] The processor(s) 510 may be configured to process instructions for execution within the system 500. The processor(s) 510 may include single-threaded processor(s), multi-threaded processor(s), or both. The processor(s) 510 may be configured to process instructions stored in the memory 520 or on the storage device(s) 530.)  to send characteristic data of at least one of a plurality of electronic components of a building automation system (BAS) at a first frequency (Fig. 6, [0055] I/O interfaces 540. The various components 510, 520, 530, 540, or 550 may be interconnected through at least one system bus 560, which may enable the transfer of data between the various modules and components of the system 500), wherein the first frequency is indicative of a natural frequency at which the electronic component is pre-configured to report the characteristic data to a cloud computing network (typical operating mode as pre-configured [0017] The counter for each edge connected a pair of nodes may indicate a frequency, or a number of instances, where the connected data values occur during a same time period… After the system has run for a time and the collected data has been arranged into the graph, a typical operating mode may be identified as the set of related nodes for which the edge counters have the highest value. Accordingly, the typical operating mode may be the set of data values which exhibit the highest frequency and/or highest number of instances of the data values occurring during a same time period. The typical operating mode may indicate a typical, common, normal, and/or more likely state of the system of IoT devices, [0034] the analysis device(s) 102 may include distributed computing device(s), e.g., cloud computing server(s). The system may also include any suitable number of IoT device(s) 104, each generating data 106 (e.g., sensor data). The data 106 may be communicated to the analysis device(s) 102 over one or more networks); 
Kienzle does not teach receive an indication that the characteristic data of at least one of the plurality of electronic components needs to be sent at a second frequency; and based on the indication, modify the first frequency to the second frequency and send the characteristic data at the second frequency
Smith teaches receive an indication that the characteristic data of at least one of the plurality of electronic components needs to be sent at a second frequency; and based on the indication, modify the first frequency to the second frequency and send the characteristic data at the second frequency (present sampling as first frequency, minimum desired sampling frequency as second frequency, Col 16 lines 48-49 the minimum desired sampling frequency is set by system operators, Fig. 1 element 110 controller gets sensor data from the sampler, Col 16 lines 45-50 the present sampling frequency is compared to the minimum desired sampling frequency, Fig. 6 elements 630, 640, and 638, col 16 lines 45-63 if the present sampling frequency is not at the minimum sampling frequency the sampling frequency is reduced and if the present sampling interval is at the minimum desired sampling interval the hub will continue and operate at the present sampling frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kienzle to incorporate the teachings of Smith to include an application that required data from the device to be reported at a minimum frequency and that the controller receives the data at the minimum frequency in accordance with the application. One of ordinary skill in the art would be motivated to do so because by having the controller be configured to compare the natural frequency to the minimum frequency one can determine if the natural frequency is not at the level of the minimum frequency which is desirable because sampling at a minimum frequency would save energy.
Regarding claim 22, the combination of Kienzle, and Smith teach The system of claim 1, wherein the data modelling component comprises at least one of a Component Energy Forecasting Module, a Component Deterioration Forecasting Module, a Building Prediction Module, and a time to event prediction module, wherein each of these modules require the characteristic data… (Kienzle, graph determination module(s) 110 as building prediction module, Fig.1 element 112 analysis device(s) receives data from IoT device(s), second frequency as highest-frequency current mode [0036] The analysis device(s) 102 may execute one or more graph determination module(s) 110. The module(s) 110 may receive the discretized data from the converter 108, and determine a graph 114 based on the discretized data, [0039] the analysis device(s) 102 may execute one or more comparison modules 118. The comparison module(s) 118 may compare the historically typical mode 116(2) or the highest - frequency current mode 116(1) to determine whether the system of IoT device(s) 104 is operating normally or abnormally if the typical mode differs from the highest-frequency current mode with a statistical difference that exceeds predetermined threshold difference a determination may be made that the system is operating in an atypical state indicating a failure or error)(i.e. by determining that the system is operating in an atypical state this forecast that there could be a failure in the component).
Smith further teaches characteristic data to be reported at the second frequency to generate the insights (Smith, col. 17 lines 38-39, Continuous monitoring and transmission of sensor signals can be achieved simply by setting the sampling interval substantially equal to the sampling frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, and Smith to further incorporate the teachings of Smith to teach that the rate at which an application receives data is equal to the natural frequency. One of ordinary skill in the art would be motivated to do so because by minimizing the sampling frequency this will save energy. 
Regarding claim 25, the combination of Kienzle, and Smith teach The system of claim 22, wherein the Building Prediction Module requires the characteristic data to be reported at the second frequency to predict operation and structural conditions of the plurality of electronic components that causes the electronic components to fail (Kienzle, graph determination module(s) 110 as building prediction module, Fig.1 element 112 analysis device(s) receives data from IoT device(s), second frequency as highest-frequency current mode [0036] The analysis device(s) 102 may execute one or more graph determination module(s) 110. The module(s) 110 may receive the discretized data from the converter 108, and determine a graph 114 based on the discretized data, [0039] the analysis device(s) 102 may execute one or more comparison modules 118. The comparison module(s) 118 may compare the historically typical mode 116(2) or the highest - frequency current mode 116(1) to determine whether the system of IoT device(s) 104 is operating normally or abnormally if the typical mode differs from the highest-frequency current mode with a statistical difference that exceeds predetermined threshold difference a determination may be made that the system is operating in an atypical state indicating a failure or error)(i.e. by determining that the system is operating in an atypical state this forecast that there could be a failure in the component).

Regarding claim 27, the combination of Kienzle, and Smith teach The system of claim 1, wherein the controller is further configured to determine an operational status of the plurality of electronic components based on the characteristic data provided at the second frequency and the generated insights (Kienzle Fig.3 elements 302, 304, 306, and 308, [0050] the sensor data is discretize and a graph is determined based of the discretized sensor data in order to determine typical operating mode of device(s), [0039] the analysis device(s) 102 may execute one or more comparison modules 118. The comparison module(s) 118 may compare the historically typical mode 116(2) or the highest - frequency current mode 116(1) to determine whether the system of IoT device(s) 104 is operating normally or abnormally if the typical mode differs from the highest-frequency current mode with a statistical difference that exceeds predetermined threshold difference a determination may be made that the system is operating in an atypical state indicating a failure or error). (i.e. generated insights would be determining if the system is operating in an atypical state)).
Regarding claim 32, The combination of Kienzle and Smith teach The system of claim 8, wherein the characteristic data is at least one of heating, ventilation, and air conditioning (HVAC) system data, security system data, lighting system data, fire system data, access control system data. status data, calculated data, set point data, identification data, weather data, sensor data, and image data associated with plurality of electronic components of the building (Kienzle, [0014] The IoT device(s) may also be referred to as sensor(s) or sensor device(s), and the collected data may also be referred to as sensor data, [0021] Sensors and/or devices that monitor the state of a machine or system of machines that include mechanical, electrical, hydraulic, pneumatic, or other types of components, including sensors that detect one or more of: the position and/or orientation of components; the movement of components (e.g., velocity, acceleration, angular velocity, angular acceleration, etc.); the linear force (e.g., pressure) or angular force (e.g., torque) exerted by or on components; the temperature of components; the power, voltage, current, resistance, impedance, and/or other electrical properties of components; the current operational state of components (e.g., powered on, powered off, etc.); and so forth).
Regarding claim 33, the combination of Kienzle and Smith teach The non-transitory computer readable medium of claim 14 comprising sending characteristic data at the second frequency as indicated by a data modelling component of cloud computing environment in order to perform at least one of data tracking, data validation, data processing, and data recording with the characteristic data and generate insights associated with the plurality of electronic components of the building automation system (Kienzle, highest-frequency current mode as second frequency [0039] the analysis device(s) 102 may execute one or more comparison modules 118. The comparison module(s) 118 may compare the historically typical mode 116(2) or the highest - frequency current mode 116(1) to determine whether the system of IoT device(s) 104 is operating normally or abnormally if the typical mode differs from the highest-frequency current mode with a statistical difference that exceeds predetermined threshold difference a determination may be made that the system is operating in an atypical state indicating a failure or error). (i.e. generating insights would be determining if the system is operating in an atypical state, [0034] the analysis device(s) 102 may include distributed computing device(s), e.g., cloud computing server(s). The system may also include any suitable number of IoT device(s) 104, each generating data 106 (e.g., sensor data). The data 106 may be communicated to the analysis device(s) 102 over one or more networks); 

Regarding claim 35, the combination of Kienzle and Smith teach The non-transitory computer readable medium of claim 14, wherein the characteristic data is at least one of heating, ventilation, and air conditioning (HVAC) system data, security system data, lighting system data, fire system data, access control system data. status data, calculated data, set point data, identification data, weather data, sensor data, and image data associated with plurality of electronic components of the building (Kienzle, [0014] The IoT device(s) may also be referred to as sensor(s) or sensor device(s), and the collected data may also be referred to as sensor data, [0021] Sensors and/or devices that monitor the state of a machine or system of machines that include mechanical, electrical, hydraulic, pneumatic, or other types of components, including sensors that detect one or more of: the position and/or orientation of components; the movement of components (e.g., velocity, acceleration, angular velocity, angular acceleration, etc.); the linear force (e.g., pressure) or angular force (e.g., torque) exerted by or on components; the temperature of components; the power, voltage, current, resistance, impedance, and/or other electrical properties of components; the current operational state of components (e.g., powered on, powered off, etc.); and so forth).

Claims 5, 12, 28, 30, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 20180173184 A1) in view of Smith et al. (US 10607475 B1, herein Smith), and Sinha et al. (US 20170284691 A1, herein Sinha).

Regarding claim 5, The combination of Kienzle, and Smith teach The system of claim 1, 
The combination of Kienzle, and Smith do not teach wherein the controller is further configured to identify an agency that can repair or replace the electronic component of the BAS and send information about the agency and an estimated cost for repairing or replacing the electronic components to a technician associated with the BAS.
Sinha teaches the controller is further configured to identify an agency that can repair or replace the electronic component of the BAS and send information about the agency and an estimated cost for repairing or replacing the electronic components to a technician associated with the BAS (Sinha [0079] MSPR platform may present the repair/replacement to both contractor and distributor, and given an informed fault with diagnostic information the contractor may prepare a service cost estimate based on service part availability and diagnostic results).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, Smith, and Sinha to incorporate the teachings of Sinha to include the controller being further configured to determine an agency that can replace or repair a component and send a cost estimate of the repair or replacement. One of ordinary skill in the art would be motivated to do so because by providing marketplace data to those in the BAS field for replacement or fixing of equipment the “Manufacturer 802 now has the opportunity to capture more profits from the overall value chain. Furthermore, manufacturer 802 can use the data received from smart connected HVAC equipment 408 to learn how its products and features are being accessed and utilized”, showed by Sinha [0078].

Regarding claim 12, The combination of Kienzle, and Smith teach The system of claim 8, 
The combination of Kienzle, and Smith do not teach wherein the operation status of the plurality of electronic components of the BAS indicates that the component of the BAS needs repair 
Sinha teaches teach wherein the operation status of the plurality of electronic components of the BAS indicates that the component of the BAS needs repair (Sinha [0054] smart connected devices may provide their current status, analytic result, fault detection to the MSPR platform, [0079] a detected fault represents repair or replacement, [0058] A rooftop failure or failure symptom may be sent to MSPR platform 402 to orchestrate replacement or initiate a maintenance project) It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Sinha to include the controller being further configured to determine an agency that can replace or repair a component and send a cost estimate of the repair or replacement).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Sinha to include wherein the operational status of the component indicates that the component needs repair. One of ordinary skill in the art would be motivated to do so in order to make the system more efficient in determining when the components need repair, so they can be repaired as soon as possible.

Regarding claim 28, the combination of Kienzle, and Smith teach The system of claim 27
The combination of Kienzle, and Smith do not teach wherein the operational status of the plurality of electronic components indicates that at least one of the plurality of electronic components needs repair or replacement 
Sinha teaches wherein the operational status of the plurality of electronic components indicates that at least one of the plurality of electronic components needs repair or replacement (Sinha [0054] smart connected devices may provide their current status, analytic result, fault detection to the MSPR platform, [0079] a detected fault represents repair or replacement, [0058] A rooftop failure or failure symptom may be sent to MSPR platform 402 to orchestrate replacement or initiate a maintenance project) It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Sinha to include the controller being further configured to determine an agency that can replace or repair a component and send a cost estimate of the repair or replacement. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle and Smith to incorporate the teachings of Sinha to include wherein the operational status of the component indicates that the component needs repair. One of ordinary skill in the art would be motivated to do so in order to make the system more efficient in determining when the components need repair, so they can be repaired as soon as possible.

Regarding claim 30, the combination of Kienzle, and Smith teach The system of claim 1, 
The combination of Kienzle, and Smith do not teach wherein the insights are generated on a Fault Detection and Prediction Application (FDP) dashboard that gives a detailed account and predictions of the possibility that the at least one of the plurality of electronic components of BAS may stop/fail or decrease in operational capacity
 Sinha teaches wherein the insights are generated on a Fault Detection and Prediction Application (FDP) dashboard that gives a detailed account (Sinha, [0098] multi-format presentation of the analyzed events 1312 (e.g., via dashboards…) for reporting and/or other further actions, [0040] model predictive control (MPC) algorithms, feedback control algorithms, etc.) to control actuators 324-328.)  and predictions of the possibility that the at least one of the plurality of electronic components of BAS may stop/fail or decrease in operational capacity (Sinha, [0053] MSPR platform 402 may include monitoring and reporting applications, connected chiller applications, fault detection and diagnostics (FDD) applications, data analytics, and automated service provider recommendations, [0079] Given an informed fault (e.g., a fault accompanied by diagnostic information, [0085] he smart devices may additionally have fault response capabilities to allow the smart devices to be adaptive and responsive to changing environmental and/or operational conditions (e.g., weather, loading, etc.), [0054] trend analyses and predictions, or even teach smart connected devices 504 to correct themselves (e.g., by providing adjusted operating parameters to smart connected devices 504 ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, and Smith to incorporate the teachings of Sinha to include predicting the likelihood of failure. One of ordinary skill in the art would be motivated to do so because by predicting the failure can allow the failure to be prevented.

Regarding claim 31, the combination of Kienzle and Smith teach The system of claim 8, 
The combination of Kienzle and Smith do not teach  wherein the processor is further configured to identify an agency that can repair or replace the electronic components and send information about the agency and an estimated cost for repairing or replacing the electronic components to a technician associated with the BAS 
Sinha teaches wherein the processor is further configured to identify an agency that can repair or replace the electronic components and send information about the agency and an estimated cost for repairing or replacing the electronic components to a technician associated with the BAS (Sinha [0079] MSPR platform may present the repair/replacement to both contractor and distributor, and given an informed fault with diagnostic information the contractor may prepare a service cost estimate based on service part availability and diagnostic results).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, Smith, and Sinha to incorporate the teachings of Sinha to include the controller being further configured to determine an agency that can replace or repair a component and send a cost estimate of the repair or replacement. One of ordinary skill in the art would be motivated to do so because by providing marketplace data to those in the BAS field for replacement or fixing of equipment the “Manufacturer 802 now has the opportunity to capture more profits from the overall value chain. Furthermore, manufacturer 802 can use the data received from smart connected HVAC equipment 408 to learn how its products and features are being accessed and utilized”, showed by Sinha [0078].

Regarding claim 34, the combination of Kienzle and Smith teach The non-transitory computer readable medium of claim 14, 
The combination of Kienzle and Smith do not teach wherein the insights are generated on a Fault Detection and Prediction Application (FDP) dashboard that gives a detailed account and predictions  of the likelihood that the at least one of the plurality of electronic components of BAS may stop/fail or decrease in operational capacity.
Sinha teaches wherein the insights are generated on a Fault Detection and Prediction Application (FDP) dashboard that gives a detailed account (Sinha, [0098] multi-format presentation of the analyzed events 1312 (e.g., via dashboards…) for reporting and/or other further actions, [0040] model predictive control (MPC) algorithms, feedback control algorithms, etc.) to control actuators 324-328.) and predictions  of the likelihood that the at least one of the plurality of electronic components of BAS may stop/fail or decrease in operational capacity (Sinha, [0053] MSPR platform 402 may include monitoring and reporting applications, connected chiller applications, fault detection and diagnostics (FDD) applications, data analytics, and automated service provider recommendations, [0079] Given an informed fault (e.g., a fault accompanied by diagnostic information, [0085] he smart devices may additionally have fault response capabilities to allow the smart devices to be adaptive and responsive to changing environmental and/or operational conditions (e.g., weather, loading, etc.), [0054] trend analyses and predictions, or even teach smart connected devices 504 to correct themselves (e.g., by providing adjusted operating parameters to smart connected devices 504 ) .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, Smith, and Sinha to incorporate the teachings of Sinha to include predicting the likelihood of failure. One of ordinary skill in the art would be motivated to do so because by predicting the failure can allow the failure to be prevented.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 20180173184 A1) in view of Smith et al. (US 10607475 B1, herein Smith), and Steven et al. (US 20120296482A1).


Regarding claim 23, the combination of Kienzle and Smith teach The system of claim 22, requires characteristic data to be reported at the second frequency to forecast energy of the electronic components of the building (Kienzle, highest-frequency current mode as second frequency [0039] the analysis device(s) 102 may execute one or more comparison modules 118. The comparison module(s) 118 may compare the historically typical mode 116(2) or the highest - frequency current mode 116(1) to determine whether the system of IoT device(s) 104 is operating normally or abnormally if the typical mode differs from the highest-frequency current mode with a statistical difference that exceeds predetermined threshold difference a determination may be made that the system is operating in an atypical state indicating a failure or error). (i.e. generating insights would be determining if the system is operating in an atypical state, [0034] the analysis device(s) 102 may include distributed computing device(s), e.g., cloud computing server(s). The system may also include any suitable number of IoT device(s) 104, each generating data 106 (e.g., sensor data). The data 106 may be communicated to the analysis device(s) 102 over one or more networks); 
The combination of Kienzle and Smith do not teach wherein the Component Energy Forecasting Module 
Steven teaches wherein the Component Energy Forecasting Module 
(Steven [0365] The power analytics module 507 analyses a micro electric grid (e.g. for a campus or a large building for a customer), and maintains acceptable power quality within the forecasts and optimizations, [0280] the calculation is predictive rather than backward-looking, [0021] predictive CBL energy profile based on a mathematical model).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, and Smith to incorporate the teachings of Steven to include asset models and predictive/forecasting module. One of ordinary skill in the art would be motivated to do so because “backward-looking historical actual-use-based assessments of CBL provide inconclusive estimates” according to Steven [0021] showing that a predictive method allows for more accurate estimates. 

Claims 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 20180173184 A1) in view of Smith et al. (US 10607475 B1, herein Smith), in further view of Lin et al. (US20200341459 A1).

Regarding claim 24, the combination of Kienzle, and Smith The system of claim 22, wherein the Component Deterioration Forecasting Module requires the characteristic data to be reported at the second frequency (Kienzle, graph determination module(s) 110 as component deterioration forecasting module, Fig.1 element 112 analysis device(s) receives data from IoT device(s), second frequency as highest-frequency current mode [0036] The analysis device(s) 102 may execute one or more graph determination module(s) 110. The module(s) 110 may receive the discretized data from the converter 108, and determine a graph 114 based on the discretized data, [0039] the analysis device(s) 102 may execute one or more comparison modules 118. The comparison module(s) 118 may compare the historically typical mode 116(2) or the highest - frequency current mode 116(1) to determine whether the system of IoT device(s) 104 is operating normally or abnormally if the typical mode differs from the highest-frequency current mode with a statistical difference that exceeds predetermined threshold difference a determination may be made that the system is operating in an atypical state indicating a failure or error).
the combination of Kienzle, and Smith do not teach to forecast deterioration or constraints of electronic components of the building.
Lin teaches to forecast deterioration or constraints of electronic components of the building ([0021] the aforementioned predictive maintenance method further includes performing a second determination operation to determine if the component of the production tool needs replacement or maintenance… When the first result and the second result both are false, the component of the production tool is in a sick state but does not deteriorate drastically, and no maintenance is needed. When the first result is false and the second result is true, the component of the production tool does not deteriorate drastically but its remaining useful life is sufficient, and maintenance is needed. When the first result is true and the second result is false, the component of the production tool deteriorates drastically) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, and Smith to incorporate the teachings of Lin to include forecast deterioration. One of ordinary skill in the art would be motivated to do so to determine if maintenance is needed to extend the components life, making the system more efficient.   

Regarding claim 26, the combination of Kienzle, and Smith teach The system of claim 22, wherein the time to event prediction module requires the characteristic data to be reported at the second frequency (Kienzle, graph determination module(s) 110 as event prediction module, Fig.1 element 112 analysis device(s) receives data from IoT device(s), second frequency as highest-frequency current mode [0036] The analysis device(s) 102 may execute one or more graph determination module(s) 110. The module(s) 110 may receive the discretized data from the converter 108, and determine a graph 114 based on the discretized data, [0039] the analysis device(s) 102 may execute one or more comparison modules 118. The comparison module(s) 118 may compare the historically typical mode 116(2) or the highest - frequency current mode 116(1) to determine whether the system of IoT device(s) 104 is operating normally or abnormally if the typical mode differs from the highest-frequency current mode with a statistical difference that exceeds predetermined threshold difference a determination may be made that the system is operating in an atypical state indicating a failure or error).
the combination of Kienzle, and Smith do not teach to predict the time period until failure of electronic component occur.
Lin teaches to predict the time period until failure of electronic component occur ([0011] a time series prediction algorithm, thereby obtaining plural predicted values of the aging feature (yT) that are arranged in a processing order, [0019] In some embodiments, the model-building operation includes determining if variances of the values of the aging feature in the set of model-building sample data become larger with time, and performing a log transformation on each of the values of the aging feature in the set of model-building sample data when the variances of the values of the aging feature in the set of model-building sample data become larger with time, [0032] FIG. 2D illustrates exemplary aging features corresponding to time, frequency and time-frequency domains according to some embodiments of the disclosure, [0055] one of the time points corresponding to the earliest one of the predicted values is a death time point at which the component cannot work. Then, an operation is performed to compute differences between the death time point and the respective time points at which the workpieces are processed, thereby obtaining the predicted remaining useful life values (RULt).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Kienzle, and Smith to incorporate the teachings of Lin to include forecast of the time period of deterioration. One of ordinary skill in the art would be motivated to do so to determine if maintenance is needed to extend the components life, making the system more efficient.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YTF/
Examiner, Art Unit 2117
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183